My view is that a mortgage given and subscribed in the name by which the mortgagor is generally known and dealt with among those who know and deal with him is a valid mortgage. The record thereof is constructive *Page 415 
notice to all subsequent mortgagees. The real name by which he is known is his legal name in dealing with the question before us. I do not think the question of implied notice in fact to the second mortgagee is of importance. The oral charge, in my opinion, correctly stated the law.
SOMERVILLE, J., concurs in the opinion of BOULDIN, J.